Citation Nr: 0921034	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-05 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran has a verified period of active duty from April 
1982 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  The Board remanded this 
matter for additional development in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim for specially adapted housing or a special home 
adaptation grant by correspondence dated in November 2005 and 
August 2006.  Assistance also shall include obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In January 2007 the Veteran underwent a VA examination which 
the Board requested in its June 2005 remand.  The VA examiner 
found that the Veteran used a cane, crutches, and regular and 
motorized wheelchairs.  He was requested to opine whether the 
Veteran had the loss of use of both lower extremities such as 
to preclude locomotion without the aid of certain devices.  
The examiner found that the Veteran's walking difficulties 
were primarily focused on his lumbar spine and left leg and 
were most pronounced after lumbar spine surgery.  The 
examiner opined that post-operative complications of surgical 
recovery played a role in the loss of use of his left leg, 
including deep venous thrombosis (DVT), reflex sympathetic 
dystrophy (RSD), and contractures of the left knee and ankle.  
The examiner also stated that he could not rule out a 
contribution from left knee gouty arthritis.  The examiner 
also suggested an opinion from a neuro-orthopedic specialist 
due to the complicated nature of the Veteran's case.  The 
examiner also noted that the Veteran's physician, Dr. M.A.L., 
had referred the Veteran to Dr. F.M. in Boston to help 
elucidate his complicated course but that consultation notes 
from Dr. F.M. were not in the claims file.

The Board notes that the Veteran's service representative has 
requested a new examination because the January 2007 VA 
examination was completed before VA outpatient medical 
records, dated from August 2003 to September 2007, were 
associated with the claims file in violation of the Board's 
remand instructions.  

A February 2007 VA medical record noted that the Veteran said 
he was able to walk one block with the use of crutches.  In 
April 2007, a VA physician's assistant opined that the 
Veteran's falls were most likely a cerebrovascular (CVA) 
residual or due to drug use and noted that a neurological 
consultation was needed.  August 2007 VA medical records 
revealed that the Veteran had been admitted to a private 
hospital for complaints of chest pain and he was noted to 
have elevated blood sugars.  The Veteran's left leg and foot 
also were extremely sensitive to even light touch and it was 
noted that his symptoms had increased over the previous year 
with the onset of elevated blood sugars.  It also was noted 
that he was seen for diabetic foot care and fitted for new 
shoes in the VA podiatry clinic.

Therefore, on remand the AMC/RO should schedule the Veteran 
for a VA examination and medical opinion, if possible by a 
neuro-orthopedic specialist as recommended by the January 
2007 examiner.  After reviewing the entire claims file, 
including records from the Social Security Administration and 
private and VA treatment notes, the examiner should offer an 
opinion as to whether, regardless of the Veteran's other 
disorders (i.e., diabetes, CVA, gouty arthritis, DVT, RSD, 
contractures of the left knee and ankle), it is at least as 
likely as not (at least a 50 percent probability or greater) 
that his service-connected disabilities of degenerative joint 
disease of the lumbar spine with disc herniation and the scar 
on the right iliac crest alone are responsible for the loss 
of use of his left leg such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  

On remand the AMC/RO also should obtain and associate with 
the claims file any outstanding private or VA medical records 
connected with the Veteran's claim, such as the private 
consultation notes from Dr. F.M. of Boston noted as missing 
in the January 2007 VA examination.  According to a July 2007 
VA medical record, the Veteran also planned to consult a new 
local orthopedist.  On remand the AMC/RO should request the 
Veteran sign the appropriate releases to obtain such private 
records.  

The claims file also reflects that the Veteran has received 
outpatient medical treatment from the Northampton VA Medical 
Center ("VAMC") in Massachusetts; however, as the claims 
file only includes records from that facility dated up to 
September 2007, any additional records from that facility 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and request the 
names, addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, who treated the Veteran for 
his service-connected degenerative joint 
disease of the lumbar spine with disc 
herniation and the scar on the right 
iliac crest, and whose records are not 
found within the claims file.  Of 
particular interest are any private 
medical records of a local orthopedist 
the Veteran planned to consult after July 
2007; consultation notes from Dr. F.M. of 
Boston that were noted as missing in the 
January 2007 VA examination; and any 
outstanding records of evaluation and/or 
treatment of these disorders from the 
Northampton VAMC, for the period from 
September 2007 to the present.  After the 
Veteran has signed any appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative should be 
notified of unsuccessful efforts to 
procure records in order to allow them 
the opportunity to obtain and submit 
those records for VA review.

2.  After all available records are 
associated with the Veteran's claims 
file, or the time period for the 
Veteran's response has expired, the 
Veteran should be scheduled for a VA 
examination, if possible by a neuro-
orthopedic specialist.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability or greater) that, regardless 
of the Veteran's various other disorders 
(i.e., cerebrovascular accident, 
diabetes, gouty arthritis, DVT, RSD, 
contracture of the left knee and ankle), 
his service-connected disabilities of 
degenerative joint disease of the lumbar 
spine with disc herniation and the scar 
on the right iliac crest alone are 
responsible for the loss of use of his 
left leg such as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  (The term 
"preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches, or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible.)  

All opinions provided are to include 
sustainable reasons and bases, with 
references, when necessary, to 
information in the claims folder.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of any notification must 
be associated with the claims file.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

4.  The AMC/RO must review the claims 
file and ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




